DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder

Claims 1-9 are allowable. The restriction requirement among inventions, as set forth in the Office action mailed on April 20, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 20, 2020 is withdrawn.  Claims 11-19, directed to an invention non-elected is no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

See next page→
See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raoqiong Bennett (Reg. No. 70,519) on October 19, 2021.

The application has been amended as follows: 
Claim 1: A high-capacity miniature cartridge fuse comprising:
a cylindrical housing having opposing first and second ends;
a fusible element positioned inside the cylindrical housing and including opposing first and second ends; and
first and second deep-drawn ferrules fabricated from aluminum alloy, the aluminum alloy ferrules fabricated to withstand high pressure generated inside the cylindrical housing as a result of arcing and to stay in place after repeated temperature and pressure changes caused by at least 
a side wall surrounding the first or second end of the cylindrical housing, wherein the side wall has a thickness of approximately 0.50 mm or less; and
an end wall extending from the side wall and closing the first or second end of the cylindrical housing, wherein the end wall includes a boss extending toward an interior of the cylindrical housing and defining an interior surface of the end wall, and the end wall has a thickness greater than a thickness of the side wall, 
wherein the side wall and the end wall define an interior receptacle that is sized to receive the first or second end of the cylindrical housing--, 
wherein the fuse is configured as a time delay fuse, and the aluminum alloy has a thermal conductivity of approximately 125 W/m∙K or lower and an electrical resistivity of approximately 5.32×10-6 Ω-cm or higher--.
Claim 10: (Cancelled)
Claim 11: A method of fabricating a high capacity miniature cartridge fuse, the method comprising: 
providing a cylindrical housing, wherein the cylindrical housing comprises opposing first and second ends; 
providing a sheet of aluminum alloy; 

plating the ferrule with nickel;
inserting a fusible wire inside the cylindrical housing, wherein the fusible wire comprises opposing first and second ends; 
inserting the first or second end of the fusible wire through an eyelet;
turning the first or second end of the fusible wire away from a body of the fusible wire;
inserting the first or second end of the cylindrical housing of the fuse into the interior receptacle of the ferrule such that the first or second end of the fusible wire is held between a portion of the eyelet and the end wall of the ferrule; and
securing the ferrule onto the cylindrical housing by clamping the ferrule around the first or second end of the cylindrical housing--,
wherein the fuse is configured as a time delay fuse, and the aluminum alloy has a thermal conductivity of approximately 125 W/m∙K or lower and an electrical resistivity of approximately 5.32×10-6 Ω-cm or higher--.
Claim 20: (Cancelled)
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent apparatus claims 1 and 11, and at least in part, because claims 1 and 11 recite the limitations: 
Claim 1: “ wherein the fuse is configured as a time delay fuse, and the aluminum alloy has a thermal conductivity of approximately 125 W/m∙K or lower and an electrical resistivity of approximately 5.32×10-6 Ω-cm or higher”.
Claim 11: “wherein the fuse is configured as a time delay fuse, and the aluminum alloy has a thermal conductivity of approximately 125 W/m∙K or lower and an electrical resistivity of approximately 5.32×10-6 Ω-cm or higher”
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1 and 11, are believed to render said claims 1 and 11, and all claims depending therefrom (claims 2-9 and 11-19) allowable over the prior art references of record, taken either alone or in combination.
Applicant’s arguments filed on September 23, 2021 have been fully considered and Applicant’s arguments directed to the rejection made to claim 10 are found persuasive. The Office agrees with Applicant’s argument that absent impermissible hindsight that none of the prior art references of record, taken alone or in combination, teaches or suggests a fuse device as claimed in claims 1 and 11 of the instant application (see page 7 of Applicant’s argument filed on 09/23/2021).
See next page→
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN S SUL/Primary Examiner, Art Unit 2835